DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application 62/981,301, filed 2/25/2020.
Information Disclosure Statement
The information disclosure statement filed 2/22/2021 has been considered.
Specification
The disclosure is objected to because of the following informalities:
Para [0041] line 1 “FIGS. 3A” should be “FIG. 3A.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2019/0299014 A1) herein after Lim.
Regarding claims 1 and 11, Lim teaches a patch antenna (fig. 12: antenna assembly 25) and a housing for a biostimulator (fig. 12: can 20), comprising: 
an annular wall (See annotated fig. 12 below: Examiner has interpreted this shape to be an annular wall because the case that forms the circled region of the annotated figure has a ring shaped cross sectional area and the can has a curved shape), wherein the annular wall is a ground plane of the patch antenna (see annotated fig. 12 below and Para [0010] “The antenna may use the metal wall as a ground plate”); 

    PNG
    media_image1.png
    463
    810
    media_image1.png
    Greyscale
a dielectric layer mounted on the annular wall (fig. 12: dielectric material 92); and 
a metal layer embedded within the dielectric layer (fig. 12: antenna 90 and Para [0049] “the antenna is a thin strip of metal (e.g., titanium, stainless steel, etc.) and has an arcuate shape that is complementary to the arcuate shape”), wherein the metal layer is a conductor of the patch antenna (fig. 12: antenna 90 is connected to RF conductor 89).  
Regarding claim 2, Lim further teaches wherein an outer surface of the annular wall is at least a portion of a circular cylinder extending around a longitudinal axis (see annotated fig. 12 above and see fig. 3 showing the curved shape of the annular wall of the can 20 that is a portion of a cylinder around the circumference of the can. Examiner also respectfully submits that the can inherently has a longitudinal axis extending through the plane of can), and wherein the dielectric layer has an inner surface conforming to the outer surface (fig. 12: dielectric material 92 conforms to the outer surface of the can 20).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Iyer et al. (US 202/0001095 A1) herein after Iyer.
Regarding claims 3-5, Lim further teaches 
wherein the metal layer includes a trace extending over a length between a first end and a second end (Para [0049] “the antenna is a thin strip of metal (e.g., titanium, stainless steel, etc.)”), 
further comprising a feedthrough via electrically connected to the trace between the first end and the second end (fig. 12: feedthrough 72), wherein the feedthrough via extends from the trace through the dielectric layer to a feedthrough contact on the inner surface of the dielectric layer (fig. 12: feedthrough 72 extends through the dielectric material 90, through the metal wiring of antenna 90 to feedthrough pin 89).  
further comprising a ground via electrically connected to the trace between the first end and the feedthrough via (Para [0057] “The second plate 21 is below the first plate 90 and serves as the ground. The first plate 90 is above second plate 21 and serves as the signal or RF plate”), wherein the ground via extends from the trace through the dielectric layer to a ground contact on the inner surface of the dielectric layer (Examiner respectfully submits that the second plate that serves as ground to create a ground via with feedthrough 72 that connects the metal wiring of antenna from through the dielectric material  to the second plate 21 on the inner surface of the dielectric material).
Lim does not explicitly teach wherein the trace includes a plurality of turnbacks.
However, in a similar implantable stimulator device, Iyer discloses a biostimulator with and antenna wherein the trace includes a plurality of turnbacks (fig. 4A: receive coil has multiple turnbacks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the antenna shape of Lim to have a plurality of turnbacks as is disclosed by Iyer because doing so allows for a larger antenna (more surface area covered for receiving signals). 
Regarding claims 12-15, Lim further teaches 
wherein the dielectric layer has an inner surface conforming to the outer surface (fig. 12: dielectric material 92 conforms to the outer surface of the can 20); 
wherein the metal layer includes a trace extending over a length between a first end and a second end (Para [0049] “the antenna is a thin strip of metal (e.g., titanium, stainless steel, etc.)”,
a feedthrough via electrically connected to the trace between the first end and the second end (fig. 12: feedthrough 72), 
wherein the feedthrough via extends from the trace through the dielectric layer to a feedthrough contact on the inner surface of the dielectric layer (fig. 12: feedthrough 72 extends through the dielectric material 90, through the metal wiring of antenna 90 to feedthrough pin 89); and
 ground via electrically connected to the trace between the first end and the feedthrough via (Para [0057] “The second plate 21 is below the first plate 90 and serves as the ground. The first plate 90 is above second plate 21 and serves as the signal or RF plate”), wherein the ground via extends from the trace through the dielectric layer to a ground contact on the inner surface of the dielectric layer (Examiner respectfully submits that the second plate that serves as ground to create a ground via with feedthrough 72 that connects the metal wiring of antenna from through the dielectric material to the second plate 21 on the inner surface of the dielectric material)
further comprising an electrical feedthrough passing through the annular wall within a cavity of the annular wall (fig. 12: feedthru 64), wherein the dielectric layer is mounted in the cavity such that the feedthrough contact is electrically connected to the electrical feedthrough and the ground contact is electrically connected to the annular wall (fig. 12: dielectric material 90 is in the cavity created by can 20 to allow for the feedthrough pin 89 is connected to the electrical feedthrough 64 and second plate 21 (acting as ground) is connected to the annular wall of the can).  
Lim does not explicitly teach wherein an outer surface of the annular wall is at least a portion of a circular cylinder and wherein the trace includes a plurality of turnbacks.
However, Iyer discloses wherein an outer surface of the annular wall is at least a portion of a circular cylinder (Para [0101] “antenna window 40 includes an outer surface 50 having a circular shape in cross-section, an inner surface 51 also having a circular shape in cross-section positioned within the outer surface 50 so that antenna window 40 has a wall thickness 52 that encircles the Y-axis (and longitudinal axis 46) of device 30, encircling and at least partially enclosing a cylindrical shaped interior cavity 53”), and wherein the trace includes a plurality of turnbacks (fig. 4A: receive coil has multiple turnbacks).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the patch antenna of Lim to have an outer surface of the annular wall is at least a portion of a circular cylinder as is disclosed by Iyer because doing so would allow the antenna to be more compact by wrapping around the circumference of annular wall. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the antenna of Lim to have a plurality of turnbacks as disclosed by Iyer because doing so allows for a larger antenna (more surface area covered for receiving signals).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lim.
Regarding claim 10, Lim discloses the patch antenna of claim 1, but does not explicitly disclose wherein the annular wall is thicker than the dielectric layer.
However, Examiner respectfully submits that it would have been an obvious matter of design choice because the thickness of the annular wall in relation to the dielectric layer does not impact the performance of the patch antenna and the instant specification states in Para [0087] and [0088] alternative arrangements where the annular wall is thicker than the dielectric layer and the annular wall is thinner than the dielectric layer without disclosing a benefit to either configuration. Therefore, one configuration over another is not significant to the overall antenna. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04 subsection IV (b) on changes in shape.
 Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Iyer as applied to claim 5 above, and further in view of Vajha et al. (US 2012/0130451 A1) herein after Vajha.
 Regarding claim 6, Lim in view of Iyer disclose the patch antenna of claim 5 and Lim further discloses wherein the patch antenna has a resonant frequency at a predetermined signal wavelength (Para [0062] “the manufacturer would then modify, based on the resonance frequency, at least one of a plate size of the plate 90, a shape of the plate 90, a distance between the plate 90 and the metal surface 21, a location of the feedthru opening, or a length of the feedthru pin 89. The modifying may alter at least one of a capacitance or an inductance associated with the patch antenna. The polymer (or ceramic) material 92 may be modified based on the resonance frequency.”).
Lim in view of Iyer does not explicitly disclose and wherein the length of the trace from the feedthrough via to the second end is one-quarter of the predetermined signal wavelength.
However, in a similar antenna for an implantable device, Vajha discloses wherein the length of the trace from the feedthrough via to the second end is one-quarter of the predetermined signal wavelength (Para [0012] “Generally, an antenna length, such as for a monopole antenna, can be about an odd-multiple of a quarter of a wavelength in a specified medium (e.g., 1/4 of a wavelength, 3/4 of a wavelength, etc.), corresponding to a desired resonant operating frequency within a desired operating frequency range”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the patch antenna of Lim in view of Iyer to have the length of the trace from the feedthrough via to the second end is one-quarter of the predetermined signal wavelength because doing so can achieve a desired resonant frequency (Vajha Para [0012]). 
Regarding claims 7-9 Lim further teaches:
an electrical feedthrough passing through the annular wall within a cavity of the annular wall (fig. 12: feedthru 64), 
wherein the dielectric layer is mounted in the cavity such that the feedthrough contact is electrically connected to the electrical feedthrough and the ground contact is electrically connected to the annular wall (fig. 12: dielectric material 90 is in the cavity created by can 20 to allow for the feedthrough pin 89 is connected to the electrical feedthrough 64 and second plate 21 (acting as ground) is connected to the annular wall of the can), 
wherein the cavity includes a first portion of the outer surface recessed below a second portion of the outer surface (fig. 12: the cavity created in the can has different recessed depths at the edges), 
wherein an exterior surface of the dielectric layer is at a same radial distance from the longitudinal axis as the second portion of the outer surface (fig. 12 and fig. 3: dielectric material depth is at a same distance from the longitudinal axis going through the can), and 
wherein the cavity includes a hole in the annular wall, and wherein the dielectric layer fills the hole (fig. 12 depicts a hole in the can created by the annular wall of the can and dielectric material 92 with antenna 90 fits inside the hole).  
Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Lim.
Regarding claim 16, Iyer discloses:
a biostimulator (fig. 2A), comprising: 37 
Attorney Docket: 13862US01a housing (fig. 2B: antenna window) including an annular wall extending around an electronics compartment (Para [0101] “antenna window 40 includes an outer surface 50 having a circular shape in cross-section, an inner surface 51 also having a circular shape in cross-section positioned within the outer surface 50 so that antenna window 40 has a wall thickness 52 that encircles the Y-axis (and longitudinal axis 46) of device 30, encircling and at least partially enclosing a cylindrical shaped interior cavity 53”: the housing encloses the electronics compartment), 
a dielectric layer (Para [0079] “The antenna window 40 may be referred to as being formed from a “radio transmissive” material that also provides a low relative dielectric constant”) mounted on the annular wall (fig. 2B), and 
a metal layer embedded within the dielectric layer (fig. 2B: antenna 43), wherein the metal layer is a conductor of the patch antenna (Examiner respectfully submits that because the antenna is a metal material it will serve as the conductor);
a header assembly mounted on the housing (fig. 2B: end cap 34), wherein the header assembly includes a fixation element (fig. 2B: fixation mechanisms 35) and an electrode (fig. 2B: electrode 33); and 
electronic circuitry within the electronics compartment (fig. 2A: electronic circuitry 45), wherein the electronic circuitry is electrically connected to the metal layer (Para [0074] “Electronic circuitry 45, including communication and/or recharging circuitry coupled to receive antenna 43, and a power source such as battery 39, may be enclosed within the housing of device 30”) and the electrode (Para [0074] “electronic circuitry 45 may include electronic devices configured to perform any of the patient monitoring functions and/or to provide electrical stimulation therapy through the electrodes (e.g., electrodes 32 and 33) of device 30”).
Iyer does not explicitly disclose wherein the annular wall is a ground plane of a patch antenna.
However, Lim discloses wherein the annular wall is a ground plane of a patch antenna (Para [0010] “The antenna may use the metal wall as a ground plate”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the biostimulator of Iyer to have the annular wall of the casing be a ground plane of the patch antenna as is disclosed by Lim because doing so allows for the antenna to be grounded through the case.
Regarding claim 18, Iyer further teaches the antenna having a plurality of turnbacks (fig. 4A: receive coil has multiple turnbacks).
Iyer does not explicitly disclose wherein the metal layer includes a trace extending from a first end to a second end a feedthrough via electrically connected to the trace between the first end and the second end a ground via electrically connected to the trace between the first end and the feedthrough via.
However, Lim discloses: 
wherein the metal layer includes a trace extending from a first end to a second end (Para [0049] “the antenna is a thin strip of metal (e.g., titanium, stainless steel, etc.)”) 
a feedthrough via electrically connected to the trace between the first end and the second end (fig. 12: feedthrough 72); and 
a ground via electrically connected to the trace between the first end and the feedthrough via (Para [0057] “The second plate 21 is below the first plate 90 and serves as the ground. The first plate 90 is above second plate 21 and serves as the signal or RF plate”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the biostimulator antenna of Iyer to further include a trace extending from a first end to a second end a feedthrough via electrically connected to the trace between the first end and the second end a ground via electrically connected to the trace between the first end and the feedthrough via as is disclosed by Lim because doing so would allow for sealed electrical connections to the electronic circuitry that allows the biostimulator to perform communications functions. 
Regarding claims 19 and 20, Iyer in view of Lim as presented above further discloses an electrical feedthrough passing through the annular wall within a cavity of the annular wall (Lim fig. 12: feedthrough 64), wherein the dielectric layer is mounted in the cavity (Lim fig. 12: dielectric material 92 is located within the cavity formed in the can 20); wherein the electrical feedthrough electrically interconnects the feedthrough via on the dielectric layer to the electronic circuitry in the electronics compartment (Lim fig. 12 and Para [0009] “The antenna is electrically connected to the electronics via an RF conductor of the feedthru”).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Lim as applied to claim 16, and further in view of Hillukka et al. (US 2018/0280703 A1) herein after Hillukka.
Regarding claim 17, Iyer in view of Lim disclose the biostimulator of claim 16, but does not explicitly disclose wherein the fixation element includes a helix extending helically to a piercing tip.
However, in a similar biostimulator, Hillukka discloses wherein the fixation element includes a helix extending helically to a piercing tip (Para [0098] “by rotating the shuttle, and thus the torque shaft, the delivery catheter applies torque to the pacemaker to screw the fixation helix of the pacemaker into tissue. Once the fixation helix is fully inserted into tissue, the tethers can be placed into an un-aligned or “unlocked” configuration with tether adjustment feature 514” and fig. 1B helical anchor 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the biostimulator of Iyer in view of Lim to further have a helix extending helically to a piercing tip as the fixation element as disclosed by Hillukka because doing so would have been a simple substitution of one known prior art element (fixation tines) for another (a fixation helix) to achieve the predictable result of providing a fixation mechanism that affixes the biostimulator to tissue. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bulkes et al. (US 2010/0280568 A1) relates to an IMD with a patch antenna. 
Mateychuk et al. (US 2010/0109966 A1) relates to a multilayered antenna coupled to a feedthrough.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792   

/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792